Title: Silence Dogood, No. 12, 10 September 1722
From: Franklin, Benjamin
To: 

Quod est in cordi sobrii, est in ore ebrii.

To the Author of the New-England Courant.
[No. XII.
  Sir,

It is no unprofitable tho’ unpleasant Pursuit, diligently to inspect and consider the Manners and Conversation of Men, who, insensible of the greatest Enjoyments of humane Life, abandon themselves to Vice from a false Notion of Pleasure and good Fellowship. A true and natural Representation of any Enormity, is often the best Argument against it and Means of removing it, when the most severe Reprehensions alone, are found ineffectual.
I would in this letter improve the little Observation I have made on the Vice of Drunkeness, the better to reclaim the good Fellows who usually pay the Devotions of the Evening to Bacchus.
I doubt not but moderate Drinking has been improv’d for the Diffusion of Knowledge among the ingenious Part of Mankind, who want the Talent of a ready Utterance, in order to discover the Conceptions of their Minds in an entertaining and intelligible Manner. ’Tis true, drinking does not improve our Faculties, but it enables us to use them; and therefore I conclude, that much Study and Experience, and a little Liquor, are of absolute Necessity for some Tempers, in order to make them accomplish’d Orators. Dic. Ponder discovers an excellent Judgment when he is inspir’d with a Glass or two of Claret, but he passes for a Fool among those of small Observation, who never saw him the better for Drink. And here it will not be improper to observe, That the moderate Use of Liquor, and a well plac’d and well regulated Anger, often produce this same Effect; and some who cannot ordinarily talk but in broken Sentences and false Grammar, do in the Heat of Passion express themselves with as much Eloquence as Warmth. Hence it is that my own Sex are generally the most eloquent, because the most passionate. “It has been said in the Praise of some Men, (says an ingenious Author,) that they could talk whole Hours together upon any thing; but it must be owned to the Honour of the other Sex, that there are many among them who can talk whole Hours together upon Nothing. I have known a Woman branch out into a long extempore Dissertation on the Edging of a Petticoat, and chide her Servant for breaking a China Cup, in all the Figures of Rhetorick.”
But after all it must be consider’d, that no Pleasure can give Satisfaction or prove advantageous to a reasonable Mind, which is not attended with the Restraints of Reason. Enjoyment is not to be found by Excess in any sensual Gratification; but on the contrary, the immoderate Cravings of the Voluptuary, are always succeeded with Loathing and a palled Appetite. What Pleasure can the Drunkard have in the Reflection, that, while in his Cups, he retain’d only the Shape of a Man, and acted the Part of a Beast; or that from reasonable Discourse a few Minutes before, he descended to Impertinence and Nonsense?
I cannot pretend to account for the different Effects of Liquor on Persons of different Dispositions, who are guilty of Excess in the Use of it. ’Tis strange to see Men of a regular Conversation become rakish and profane when intoxicated with Drink, and yet more surprizing to observe, that some who appear to be the most profligate Wretches when sober, become mighty religious in their Cups, and will then, and at no other Time address their Maker, but when they are destitute of Reason, and actually affronting him. Some shrink in the Wetting, and others swell to such an unusual Bulk in their Imaginations, that they can in an Instant understand all Arts and Sciences, by the liberal Education of a little vivifying Punch, or a sufficient Quantity of other exhilerating Liquor.
And as the Effects of Liquor are various, so are the Characters given to its Devourers. It argues some Shame in the Drunkards themselves, in that they have invented numberless Words and Phrases to cover their Folly, whose proper Significations are harmless, or have no Signification at all. They are seldom known to be drunk, tho’ they are very often boozey, cogey, tipsey, fox’d, merry, mellow, fuddl’d, groatable, Confoundedly cut, See two Moons, are Among the Philistines, In a very good Humour, See the Sun, or, The Sun has shone upon them; they Clip the King’s English, are Almost froze, Feavourish, In their Altitudes, Pretty well enter’d, &c. In short, every Day produces some new Word or Phrase which might be added to the Vocabulary of the Tiplers: But I have chose to mention these few, because if at any Time a Man of Sobriety and Temperance happens to cut himself confoundedly, or is almost froze, or feavourish, or accidentally sees the Sun, &c. he may escape the Imputation of being drunk, when his Misfortune comes to be related. I am Sir, Your Humble Servant,
Silence Dogood
